Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claims 1, 8, and 15 are rejected as indefinite because the claims recite (emphasized) "…validating the post based at least in part on the matching of the asserted information against the known information; and disabling an ability of users of the social network to distribute the post if the post is not validated."  This limitation is not clear because it is not clear if it is intended to be construed as performing the disabling step in response to the post being found invalid; or if the limitation is intended to be construed as performing the disabling step on all posts that have not been validated (e.g. disabling distribution of posts that have not yet been validated, then later enabling distribution of posts after the posts are validated).  For the purposes of analyzing the claim set, Examiner has interpreted the limitation as performing the disabling step in response to the post being  determined to be invalid."12
Claims 2-7, 9-14, and 16-20 do not clarify this issue and as such are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leff et al, US Pub. No. 2013/0085804, herein referred to as "Leff", further in view of Chang et al, US Pub. No. 2016/0164888, herein referred to as "Chang".
Regarding claim 1, Leff teaches:

receiving, at a social network, a post created by a user (obtains reviews and ratings from third party websites, ¶[0033] and Fig. 2; see also ¶[0024] noting third party websites include social media websites); 
determining that the post contains negative sentiments (recognizes when merchant receives negative reviews, ¶[0049]; see also ¶[0052] discussing alerting merchant of negative reviews); 
determining that the post is about a business that has subscribed to a post tracking service (correlates reviews and ratings with merchants, ¶[0033] and Fig. 2; see also ¶[0039] discussing merchants registering for the system. Additionally, Examiner finds that the limitations specifying the business has subscribed to a post tracking service does not substantially further limit the scope of the claim because type of business (i.e. subscriber or non-subscriber) does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05); 
determining asserted information in the post (identifies reviewer information, e.g. username, ¶[0075]); 
searching known information that is relevant to the asserted information (ties reviewer information to consumer information, ¶[0075]); 
matching the asserted information against the known information (ties reviewer information to consumer information, ¶[0075]);  
validating the post based at least in part on the matching of the asserted information against the known information (verifies reviewer has actually patronized business being reviewed, ¶[0074]).
However Leff does not teach but Chang does teach:

Further, it would have been obvious at the time of filing to combine the verification of reviews, as taught by Leff, with the blocking sharing of false messages, as taught by Chang, because Chang suggests blocking messages to prevent widespread sharing of false information, ¶[0011]; see also MPEP 2143.I.G.
Regarding claim 2, the combination of Leff and Chang teaches all the limitations of claim 1 and Leff further teaches:
verifying if the user is a customer of the business (verifies reviewer has actually patronized business being reviewed, ¶[0074]).  
Regarding claim 3, the combination of Leff and Chang teaches all the limitations of claim 1 and Leff further teaches:
determining if the post refers to a product purchased from the business (ties reviews to offer redemptions, ¶[0075]; see also ¶[0133] discussing validating redemption of offers at the point of sale; and ¶[0160] noting offers are for products and services); 
and verifying if the user purchased the product from the business (verifies reviewer has actually redeemed an offer, ¶[0074]).  
Regarding claim 4, the combination of Leff and Chang teaches all the limitations of claim 1 and Leff further teaches:
determining if the post refers to a product purchased from the business (ties reviews to offer redemptions, ¶[0075]; see also ¶[0133] discussing validating redemption of offers at the point of sale; and ¶[0160] noting offers are for products and services);

and verifying the media based on one or more media validation criteria (verifies reviewer has actually redeemed an offer, ¶[0074]).
Regarding claim 6, the combination of Leff and Chang teaches all the limitations of claim 1 and Chang further teaches:
wherein, to disable the ability of users of the social network to distribute the post, the at least one processor further performs operations comprising preventing users from marking the posting with a "like" or "share" feature (blocks messages from being shared in social network when message is found to be false, e.g. ¶¶[0017], [0033]; see also ¶[0018] noting "sharing" encompasses "liking").
Further, it would have been obvious at the time of filing to combine the verification of reviews, as taught by Leff, with the blocking sharing of false messages, as taught by Chang, because Chang suggests blocking messages to prevent wide spread sharing of false information, ¶[0011]; see also MPEP 2143.I.G.  
Regarding claim 7, the combination of Leff and Chang teaches all the limitations of claim 1 and does not explicitly teach:
enabling the ability of users of the social network to distribute the posting if the post is validated.  
Nevertheless, it would have been obvious, at the time of filing, to allow the distribution of a validated post because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  That is, Chang teaches preventing dissemination of a message that is found to be false when a second threshold is exceeded, e.g. ¶[0049].  One skilled in the art would infer that when the second threshold is not exceeded, users would be allowed to share the message, as discussed in ¶[0037] of Cheng.
Further, it would have been obvious at the time of filing to combine the verification of reviews, as taught by Leff, with the blocking sharing of false messages, as taught by Chang, because Chang suggests blocking messages at an early stage to prevent wide spread sharing of false information, ¶[0011]; see also MPEP 2143.I.G.  

Claims 8-11, 13-18, and 20 recite similar limitations as claims 1-4, 6, and 7 and as such are rejected for similar reasons as claims 1-4, 6, and 7.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leff and Chang, further in view of Pinhas, US Pub. No. 2013/0304573, herein referred to as "Pinhas".
Regarding claim 5, the combination of Leff and Chang teaches all the limitations of claim 1 and does not teach but Pinhas does teach:
generating a query; and sending the query to the user who created the post, wherein the query requests verifying information (send verification email to customer to verify review, ¶[0043] see also Fig. 1 summarizing process).
Further, it would have been obvious at the time of filing to combine verified customer reviews of Leff and Change with the email confirmation of Pinhas because simple substitution of one known element for another is obvious, see MPEP 2143.I.B.  That is, Leff teaches verifying customer reviews by ensuring the customers actually patronized the business being reviewed, e.g. ¶[0074].  One of ordinary would have simply substituted the verification process in Leff with the email confirmation, as taught by Pinhas, when it was not possible to perform the verification process in Leff (e.g. when the records were not available).
Claims 12 and 19 recite similar limitations as claim 5 and as such are rejected for similar reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murali et al, US Pub. No. 2016/0196566 teaches a similar method of verifying reviews.
O'Brien et al, US Pub. No. 2018/0349968 teaches a similar method of handling customer reviews.
Groarke et al, US Pub. No. 2018/0285944 teaches a similar method of verifying reviews.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, under this interpretation Examiner finds the claims are eligible under Step 2A Prong 2 of the eligibility analysis because the step of disabling the sharing of a post after determining it is invalid is inextricably tied to a technological environment and only arises in the context of online social networks.  Examiner notes that if the limitation is intended to be construed differently, it is possible a 101 rejection may be merited.
        2 Please note, claim 15 is a method claim and this limitation may not further limit the scope of claim because contingent limitations is method claims do not further limit the scope of the claim when the condition precedent is not required to occur, see MPEP 2111.04.II.  That is, it is not clear if claim 15 requires the post be "not valid" and thus it is not clear if claim 15 requires the disabling step be performed.  Further Examiner notes claim 15 may merit a 101 rejection if the disabling step is not required to occur.